    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 1 of 30



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

                                                )
WESTERNGECO L.L.C.,                             )
                                                )
                    Plaintiff,                  )
                                                )
      v.                                        ) Civil Action No. 4:09-CV-01827
                                                )
ION GEOPHYSICAL CORPORATION,                    ) Judge Keith P. Ellison
                                                )
                                                )
                    Defendants.                 )
                                                )


                WESTERNGECO’S OPPOSITION TO ION’S MOTION
              FOR A NEW TRIAL AND CROSS-MOTION FOR JUDGMENT

Of Counsel:                            Lee L. Kaplan
                                       lkaplan@skv.com
Gregg F. LoCascio, P.C.                SMYSER KAPLAN
gregg.locascio@kirkland.com             & VESELKA, L.L.P.
KIRKLAND & ELLIS LLP                   Bank of America Center
655 Fifteenth Street, N.W.             700 Louisiana, Suite 2300
Washington, D.C. 20005-5793            Houston, TX 77002
Tel.: (202) 879-5000                   Tel: (713) 221-2323
Fax: (202) 879-5200                    Fax: (713) 221-2320

Timothy K. Gilman                      Attorneys for Plaintiff WesternGeco L.L.C.
timothy.gilman@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Tel.: (212) 446-4800
Fax: (212) 446-4900

Dated: March 20, 2019
      Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 2 of 30



                                                  TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1
NATURE AND STAGE OF THE PROCEEDING.........................................................................2
STATEMENT OF FACTS ..............................................................................................................3
     I.   Turning Seismic Arrays Is Slow, Expensive And Risky .........................................3
     II.  WesternGeco Targeted Turn Control Technology ..................................................6
     III. Claim 23 Was a Commercial Success and Required for 4D ...................................8
     IV.  DigiFIN Competed with WesternGeco’s Turn Technology ..................................11
          a)          ION’s Customer’s Demanded a Turn Control Mode .................................11
          b)          ION Launched DigiFIN to Target WesternGeco’s Market .......................12
          c)          DigiFIN’s Faster Turns Saved Customers up to $500 Million Per
                      Year ............................................................................................................14
     V.   Oil Companies Required Turn Control Technology ..............................................15
LEGAL STANDARD....................................................................................................................16
ARGUMENT .................................................................................................................................18
     I.   Undisputed Evidence Establishes That Claim 23 Was Necessary to
          Perform the Ten Lost Profit Surveys .....................................................................18
          a)          Customers Demanded WesternGeco’s Patent ...........................................18
          b)          Customers Benefited from WesternGeco’s Turn Control
                      Technology ................................................................................................18
          c)          Claim 23 Was Necessary for at Least the Ten Lost Profit Surveys ...........19
                      (i)         Claim 23 Was Necessary for the Three Statoil Surveys ................19
                      (ii)        Claim 23 Was Necessary for the Two Total Surveys ....................20
                      (iii) Claim 23 Was Necessary for the Two BP Surveys........................20
                      (iv)        Claim 23 Was Necessary for the Petronas Survey.........................20
                      (v)         Claim 23 Was Necessary for the ExxonMobil Survey ..................21
                      (vi)        Claim 23 Was Necessary for the ConocoPhillips Survey ..............21
          d)          No Acceptable Non-Infringing Alternatives Existed .................................21
     II.  ION’s Motion Does Not Address The Record Evidence .......................................22
          a)          ION Mischaracterizes the Technology of Claim 23 ..................................22
          b)          ION Fails to Address the Record Evidence ...............................................22
          c)          No ION “Alternative” to Turn Control Existed .........................................23
     III. Judgment Should Be Entered .................................................................................24
CONCLUSION ..............................................................................................................................25




                                                                     i
      Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 3 of 30




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Avid Tech., Inc. v. Harmonic, Inc.,
   812 F.3d 1040 (Fed. Cir. 2016)................................................................................................18

Better Bags, Inc. v. Redi Bag USA, LLC,
    No. H-09-3093, 2012 WL 13042513 (S.D. Tex. May 24, 2012) (Ellison, J.) .........................17

Dawson v. Wal-Mart Stores, Inc.,
  978 F.2d 205 (5th Cir. 1992) ...................................................................................................17

Fiskars, Inc. v. Hunt Mfg. Co.,
    279 F.3d 1378 (Fed. Cir. 2002)................................................................................................18

Huffman v. Union Pac. R.R.,
   675 F.3d 412 (5th Cir. 2012) ...................................................................................................18

J&J Sports Prods., Inc. v. Live Oak Cnty. Post No. 6119 Veterans of Foreign
   Wars,
   No. C-08-270, 2009 WL 3049226 (S.D. Tex. Sept. 17, 2009) ................................................18

Teleflex, Inc. v. Ficosa N. Am. Corp.,
    299 F.3d 1313 (Fed. Cir. 2002)................................................................................................18

WesternGeco L.L.C. v. ION Geophysical Corp.,
   138 S.Ct. 2129 (2018) ................................................................................................................3

WesternGeco L.L.C. v. ION Geophysical Corp.,
   791 F.3d 1340 (Fed. Cir. 2015)..................................................................................................3

WesternGeco L.L.C. v. ION Geophysical Corp.,
   913 F.3d 1067 (Fed. Cir. 2019)................................................................................................18

Rules

Fed. R. Civ. P. 58(b)(2)..................................................................................................................26

Fed. R. Civ. P. 61 ...........................................................................................................................18




                                                                       ii
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 4 of 30



                                        INTRODUCTION

       On May 7, 2014, after five years of litigation, a four-week jury trial, and lengthy post-

trial motions, the Court entered judgment on ION’s infringement and awarded WesternGeco

$12,500,000 in reasonable royalty damages and $93,400,000 in lost profit damages. Despite its

best efforts before this Court and at the Patent Office, ION could not escape judgment for its

willful infringement of valid claims of at least two WesternGeco patents. The Supreme Court—

confirming this Court’s decision on the same issue—rejected ION’s effort to avoid lost profits

altogether, and the Federal Circuit recently rejected ION’s last effort to avoid royalty damages.

       But because some patent claims were cancelled in collateral proceedings, the Federal

Circuit has remanded this case for this Court to answer a single question before judgment is re-

entered on the jury’s $93,400,000 lost profits award: whether “WesternGeco established at trial

with undisputed evidence that ‘520 patent claim 23 covers technology necessary to perform the

surveys upon which the lost profits award is based.” The trial record unequivocally shows that

the answer to that question is yes—WesternGeco made such a showing at trial.

       Claim 23 covers laterally steering a marine seismic array in a “turn control mode.” As

construed by the Court, this includes “throwing out” the array’s streamers to push them faster

through the turn after ending a survey pass, followed by “driving each streamer” back into line

so that the next pass can begin, and ensuring that the correct “feather angle” is achieved before

the turn ends. With streamer arrays exceeding six miles long and a half-mile wide, claim 23

provided faster turning for line-changes that saved ION’s customers an estimated $500 million

each year. And claim 23’s invention also enabled sharp turns around obstructions, deadhead

runs, short run-in and feather matching that was necessary to perform the 4D (or “time lapse”)

surveys that were the bulk of the lost profit jobs behind the jury’s verdict.

       Although ION and its new counsel now claim otherwise, the turn control technology of
                                                  1
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 5 of 30



claim 23 was critical to ION’s infringement and ION did not even dispute that there was

consumer demand for claim 23’s turn control mode at trial. Indeed, evidence at trial showed that

improved turning control was actually the impetus for WesternGeco’s lateral steering project.

Once ION’s customers saw WesternGeco’s patented turn control technology, they required turn

control and its related financial and technical benefits on their surveys—which led ION to launch

DigiFIN expressly “to compete in the market space that WesternGeco has created.” At no point

did ION offer evidence at trial or even contend that any of the lost profit surveys could have been

performed without WesternGeco’s patented turn control, and the jury rejected ION’s argument

that any noninfringing substitutes existed. As set forth below, undisputed trial evidence confirms

that claim 23 was necessary to perform the surveys underlying the jury’s lost profits award and

that ION’s motion for a new trial should be denied.

       After a decade of litigation, this case remains where the jury left it in 2012—with

$93,400,000 owed in lost profits for ION’s willful infringement. Because no additional issues

remain, WesternGeco requests judgment be re-entered on that $93,400,000, along with

$11,977,828 in interest as set forth below, to bring this long-running litigation to a close.

                       NATURE AND STAGE OF THE PROCEEDING

       WesternGeco filed its Complaint on June 12, 2009, to halt ION’s willful infringement.

(D.I. 1). After a four-week trial in 2012, the jury found that ION willfully infringed

WesternGeco’s patents, awarding $93,400,000 in lost profit damages for ten surveys, as well as

royalty damages on the remaining infringement. (D.I. 536 at 8) Neither the jury instructions nor

the verdict form required the jury to identify a specific patent claim as the basis for its award.

(Ex. B, Tr. 5106-5146; D.I., 536) Rather both parties and their experts offered unitary damages

not affected by the particular claims infringed. (Ex. B, Tr. 2661:13-2662:6, 4655:12-4656:3)

       The Court denied five ION motions for a new trial—including on damages—and entered


                                                  2
       Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 6 of 30



judgment on May 7, 2014 permanently enjoining ION from continued infringement and

awarding the jury’s damages as well as $11,089,687 in pre-judgment interest along with costs

and supplemental royalty damages for post-trial infringement. (D.I. 687)

             On appeal, the Federal Circuit reversed the denial of JMOL as to “lost profits resulting

from lost contracts for services to be performed abroad,” but otherwise “affirm[ed] in all

respects.” WesternGeco L.L.C. v. ION Geophysical Corp., 791 F.3d 1340, 1349 & 1354 (Fed.

Cir. 2015). On remand, the parties agreed that $1,306,646 of the pre-judgment interest remained

for the reasonable royalty damages that were affirmed (i.e., $9,783,041 of the prejudgment

interest was due to the lost profit award). (D.I. 738 at 1-2; D.I. 769 at 2)

             The Supreme Court vacated the Federal Circuit’s decision, finding that this Court’s

“damages award for lost profits was a permissible domestic application” of U.S. patent law.

WesternGeco L.L.C. v. ION Geophysical Corp., 138 S.Ct. 2129, 2139 (2018) On remand to the

Federal Circuit, ION did not dispute that it remained a willful infringer of multiple WesternGeco

patents, but instead argued for the first time that a new lost profits trial was required because

some infringed claims had been cancelled post-judgment in collateral proceedings. The Federal

Circuit remanded to this Court given its familiarity with the case. Applying a “harmless error”

approach, the Federal Circuit tasked this Court with deciding whether the jury’s verdict should

stand, i.e., whether “WesternGeco established at trial with undisputed evidence that ’520 patent

claim 23 covers technology necessary to perform the surveys upon with the lost profits award is

based.” In the alternative, a new trial on lost profits damages would be required.

                                      STATEMENT OF FACTS1

        I.          TURNING SEISMIC ARRAYS IS SLOW, EXPENSIVE AND RISKY

             Marine seismic arrays comprise miles-long sensor cables spread out over many square

1   Exhibit A summarizes the trial testimony and exhibits discussed herein.


                                                    3
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 7 of 30



miles. They are the largest movable objects in the world—100 times larger than a 747 aircraft,

over 20 times larger than the tallest building in Houston, and dwarfing the largest peak in Texas:

                                   “So this is showing such a streamers being today behind the
                                   vessel, and these streamers are about four and a half miles
                                   long. In fact, you can have systems of streamers which go up
                                   to about six miles long. So this isn’t the longest possible. And
                                   just to give you a sense of scale, down at the bottom there, you
                                   can hardly see it, is a Boeing 747, which is about 231 feet
                                   long. Then there’s the JPMorgan Chase Tower, which is the
                                   biggest tower in Houston [as of 2012] which is next to it, a
                                   thousand feet high. And then this is Guadalupe Peak, which is
                                   the tallest peak in Texas, which is 8,700 feet. So you can see
                                   the system is very huge, and the task here is to try and control
                                   all of these cables at the same time.”

                                 - Dr. Simon Bittleston, inventor of WesternGeco’s ’520 patent
                                 and Vice President of Research for WesternGeco’s parent,
                                 Schlumberger (Ex. B, Tr. 498:9-23)
An airgun creates sound waves that reflect off subsea structures and are detected by this array,

yielding an image of subsea oil and gas below the surface (similar to an ultrasound):




(Ex. B, Tr. 249:13-251:12, Scoulios Test.) While acquiring data, the streamer array is towed in a

straight line to sweep over a swath of the area being investigated, and then turns around and

passes back over the next swatch to acquire the next set of data—also known as a “line-change.”

The examples below from the trial record show six swaths being run in alternate directions (at

left), as well as a more complicated set of six swaths being run at oblique angles (at right):




     (Ex. C, PTX725 at WG0508687)                           (Ex. D, PTX834 at WG00931741)


                                                  4
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 8 of 30



As Dr. Michael Triantafyllou, the Director of Ocean Engineering at MIT, explained to the jury:

       Between lines we have to turn, that’s a very, very slow process. Why? If you turn
       too sharp, the streamer that is closest to the turn will lose tension, will lose slack
       and then all hell breaks loose. So you have to do it very, very, very slowly.

(Ex. B, Tr. 1325) Robin Walker, WesternGeco’s Director of Marketing and VP of Sales testified

similarly: “a seismic spread is the biggest moving thing on the earth, so it may be half a mile

wide and four or five miles long, and you want to turn it around as quickly as possible.” (Ex. B,

Tr. 1615)) Mr. Scoulios, WesternGeco’s President, testified from personal experience that:

       [y]ou are trying to control the cables constantly. They can get tangled. Every time
       you turned, it was a bit of an issue. You are just trying to manage these massive
       strings of spaghetti behind the boat. . . . So the best way to put it is this, if
       anybody has ever driven a trailer and you have had to turn left or right, one side of
       the trailer slows down and the other side speeds up a little bit. . . . But imagine if
       your trailer was 5 miles long. Now imagine that you had ten trailers that were 5
       miles long behind you. Trying to navigate this thing becomes very, very difficult.
       . . . [V]ery quickly you start to create this horrible mess of spaghetti.

(Ex. B, Tr. 282-83) Not only did turns have to be wide and slow enough that streamers wouldn’t

tangle, the streamers needed to be towed a significant distance after the turn—three streamer

lengths (an extra 18 miles out and 18 miles back). (Ex. E, PTX050) As Dr. Bittleston explained:

       [I]t takes without streamer steering, it takes quite a long time for cables to settle
       down behind the boat. You go for a certain distance from your previous data and
       you turn around. You come back a certain distance. And in that certain distance
       come back into position, and then they’re ready for the next line of data. And
       normally before stream[er] steering that would be up to typically three streamer
       lengths. So to give you an idea about that, if we were to have a streamer heading
       from here today and 6-mile long streamer, which [] takes the tail would be down
       in Reliant Stadium or somewhere. We [would] pull it past at the rate that we do,
       which is about—it take about an hour to do one streamer length to get past us. So
       if you’ve got three streamer lengths going out in your data and turn and three
       streamer lengths coming back, that’s six hours of time where you’re not taking
       data. So it’s wasted time.

(Ex. B, Tr. 531-32) This “run-in” was required before data acquisition. (Ex. B, Tr. 1615 (“those

streamers have to be absolutely straight before you fire your first shot”)) Before claim 23, “as

much as a third of the duration of a survey, even before downtime, may be spent in non-


                                                 5
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 9 of 30



productive time during line changes.” (Ex. F, PTX766) With each day costing hundreds of

thousands of dollars, six hours wasted—for each turn—added up into many millions of dollars.

     II.          WESTERNGECO TARGETED TURN CONTROL TECHNOLOGY

           In 1992-93, Dr. Bittleston moved to Norway and began work for WesternGeco’s

predecessor—Geco Prakla—on “Streamer Dynamics Calculations.” (Ex. B, Tr. 520-21; Ex. G,

PTX073) The first simulations Dr. Bittleston ran were “Pulling a streamer into line” and

“Streamer through a turn.” (Ex. G, PTX073) Such turn control was the impetus for lateral

steering, and Dr. Bittleston’s work showed that it could eliminate over half the required run-in:




(Ex. G, PTX073) As Dr. Bittleston explained to the jury:

           So this just shows you that you can pull a cable into line. By the time we get to
           the final position of the boat, it’s pulled into line. And that’s important,
           particularly for these patents because one of the patents has a claim of turning the
           spread around the corner, and getting it back on line. . . . And this is the
           calculation that shows me that I’m going to be able to push it on to line. So that’s
           actually in one of the claims [i.e., claim 23 of the ’520 patent].

(Ex. B, Tr. 528) And Dr. Bittleston estimated significant benefits from his turn control

technology—10-15% of the total survey value. (Tr. 561-62) With each survey costing tens or

hundreds of millions of dollars, the value of faster turns quickly ran into the millions of dollars.

           While Dr. Bittleston saw other applications of lateral steering—captured in other

claims—there was concern about noise. E.g., Ex. H, PTX056 (“excessive horizontal steering

may increase flow noise significantly”) Because seismic surveys rely on sound waves, noise


                                                    6
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 10 of 30



risked contaminating the data. As Dr. Triantafyllou explained: “When active steering happens . .

. then they start producing noise. . . [s]o there are some limitations on how much you can do.”

(Ex. B, Tr. 1447-48) Others in the art similarly recognized that “[t]he use of streamer positioning

devices comes at the price of introducing increased noise onto the seismic streamer.” (Ex. I,

ION266) Customers required that “[t]he noise levels from the active streamer steering system

shall be assessed at the start of each survey and fin angle limits be established.” (Ex. J, PTX485)

       As Dr. Bittleston’s lateral steering project continued, it accordingly retained its focus on

the turning, i.e., when noise was not a concern. For example, Dr. Bittleston’s October 28, 1993

“Feasibility Report: Integrated Birds” emphasized that lateral steering can “reduce ‘run-in

time.’” (Ex. K, PTX085) The February 4, 1994 “Requirements, NESSIE-4 bird” report continued

to emphasize the goal to “reduce ‘run-in time.’” (Ex. H, PTX056) His February 17, 1995

invention disclosure on “Position Control of Marine Seismic Streamers” explained:

       Prior to shooting a line of data a certain cruising distance in a straight line is
       necessary to allow the streamers to settle into their path. This is typically three
       streamer lengths. A means of controlling horizontal positioning will allow this
       distance to be reduced and so again increase the cost-efficiency of the operation. .
       . . It is the purpose of this invention to . . . reduce run-in time.

(Ex. E, PTX050). And the ensuing June 5, 1995 “Nessie 4 Development Plan” noted: “[M]ore

value to the client. . . Faster turnaround time due to streamer steering.” (Ex. L, FD0065) By

August 28, 1997, this technology called “Turn mode” where “control is optimised to give a quick

and safe turn.” (Ex. M, ION138) As Dr. Bittleston’s co-inventor Oyvind Hillesund explained—

not only would the turn technology “help turn quickly without tangling [the] streamers,” it would

also “put these streamers right more quickly” and “move into the feather angle . . . more

quickly.” (Ex. B, Tr. 3524)

       This was claim 23’s “turn control mode,” construed by the Court to include three

components: (1) “generat[ing] a force in the opposite direction of a turn,” i.e., “throwing out the


                                                 7
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 11 of 30



streamers” to push through the turn faster; (2) “then directing each streamer positioning device to

[its] position,” i.e., pulling the streamers back into line to reduce run-in; and (3) “defin[ing] a

feather angle mode” coming out of the turn. (Ex. N, PTX001 at Cl. 23; Ex. B, Tr. 5117:13-17)

    III.       CLAIM 23 WAS A COMMERCIAL SUCCESS AND REQUIRED FOR 4D

       WesternGeco launched claim 23’s technology as part of “Q-Marine” in 2000. It was

quickly touted for “efficiency gains through shortened line changes”. (Ex. O, ION277) And as

Mr. Scoulios testified, the faster turns alone were able to save an hour of time per turn “which,

over the course of a survey, can be [] dramatic.” (Ex. B, Tr. 397) By 2005, real world examples

showed that turn timing had dropped from “as much as a third of the duration of a [seismic]

survey” to under 2%—an immense savings. (Ex, F, PTX766; Ex. C, PTX725 at WG0508692)

       The ability to target a specific feather coming out of a turn was crucial for “4-D,” or

“time-lapse” surveys. “Feather angle” was the angle between the streamers and the towing path:




By repeating a survey over time—the fourth dimension in “4D”—oil companies could monitor a

formation as oil was produced. As ION admitted, this was a unique sub-market for lateral

steering. (Ex. B, Tr. 2276-77) But detecting subtle changes required repeating the survey as

closely as possible, e.g., by ensuring the same feather angle every time. (Ex. B, Tr. 844:5-845:4)

For example, Fugro—ION’s co-defendant and customer—charged $19 million of a survey just

for line changes because those line changes required more time for “feather matching . . . and

other requirements for 4D surveys.” (Ex. P, PTX880) This was claim 23’s technology—setting a

“feather angle mode” coming out of line-change turns. (Ex. B, Tr. 5117:13-17)


                                                8
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 12 of 30



       Another challenge for 4D surveys were the oil platforms and other obstructions

throughout the area to be surveyed. (See, e.g., Ex. B, Tr. 1682 (“So with 4D, we talked about 4D,

and how there’s always—almost always a production platform”)) As Glen Morton, a

geophysicist and industry expert with 40 years of experience, explained to the jury:

                                       “You have to keep the boat far enough away from the
                                       platform so that that far receiver doesn’t smack into the
                                       platform. . . . And so there’s this area that’s got this kind of
                                       a data hole. And the problem with that data hole is that
                                       that’s where your oil is because the platform is sitting
                                       right on top of the oil, and that’s what you’re shooting the
                                       seismic for is to see what’s under that. . . . Well, anything
                                       done around an oil field is going to have an obstruction.
                                       And so, predominantly, they hit the 4D market.”

                                   (Ex. B, Tr. 2091:1-2092:11, Morton Test.)
       Analogizing seismic surveys to photographs, Mr. Morten explain that obstructions led to

holes in the data, often at the very point that was of greatest interest for the customer:

                                       “This is back to my favorite photo of my great
                                       grandmother . . . And that’s effectively what happens at an
                                       oil—around a platform with trying to shoot seismic. Right
                                       where you really want it, you really, really want to see, you
                                       don’t get to see. And so, that’s why it’s really important to
                                       close that hole down as much as possible.”

                                     (Ex. B, Tr. 2092, Morton Test.)
       Actively turning around these obstructions was necessary to acquire the desired data:

                                       “Well this is a movie that basically shows what happens . . .
                                       The boat is dragging all those cables, and it’s approaching
                                       the platform. And the boat turns, but by steering the cable,
                                       you’ll see that circle—there’s a little circle. . . . That’s
                                       usually the normal exclusion zone for a boat. They don’t
                                       want a boat getting within half a kilometer of the platform.
                                       But now you’re seeing the cables go within that distance. . .
                                       . And if we couldn’t get really, really close to that
                                       platform, we weren’t going to shoot, because the half-a-
                                       kilometer exclusion zone would keep us from actually
                                       seeing much of the field. I mean we’d spend a lot of
                                       money and not get any results.”



                                                  9
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 13 of 30




                                (Ex. B, Tr. 2094-95, Morton Test.)
Although 4D had been attempted before Claim 23, these two aspects of Dr. Bittleston’s turn

technology—matching the prior survey’s feather angle when beginning a swath and using sharp

turns to survey close to platforms—were necessary to get the best results:

       Q. What role does lateral steering play in 4D surveys, in your opinion? A. Well,
       the biggest role is to be able to repeat exactly what you did last time, as well as to
       close that hole. . . . And if you’ve got this big hole where the oil field is—a big
       hole in the data where your oil field is, you can’t use it very effectively.

(Ex. B, Tr. 2104-05) ION’s documents echoed that “streamer feathering control [and] difficulty

acquiring data around obstructions . . . hamper the accurate 4D imaging.” (Ex. Q, PTX044)

       Lateral steering “is required for the best quality 4D” (Ex. B, Tr. 2068-69) ION’s

customers testified “typically 4D surveys [] we see an absolute requirement” for Lateral Steering.

(Ex. B, Tr. 1995:15-1996:2, Winspear; see also Ex. B, Tr. 2787:19-21, Stiver (“Q. Is the

capability to steer streamers laterally a typical requirement for 4D surveys? A. Yes, it is.”)) And

the benefits of Dr. Bittleston’s turn control technology of claim 23—e.g., obstacle avoidance,

sharper turns, shorter run-in and feather matching coming out of turns—were the specific aspects

of “lateral steering” that customers needed. For example, industry surveys found that these

benefits of claim 23—“Shoot closer to obstructions”, “Improves repeatability on 4D” and “Faster

line changes”—were three of the four greatest values for “steerable streamers”:

                                            “So Welling do market research for all companies in
                                            the oil field services. . . . And they will interview
                                            around 200 people, our customers . . . so we’re not
                                            involved, which is you got much more accurate
                                            results . . . [S]o you see [here] how do [they] value . .
                                            . [and] this is the mean [and] the medians [] average
                                            responses.”

                                            (Ex. B, Tr. 1687-94, Walker Test.; see also Ex. B, Tr.
                                            1840 (confirming data was from 2010 and that
                                            “MRAS 2002” was the name of the survey software,
                                            not the year))


                                                 10
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 14 of 30



When customers demanded “lateral steering,” these turn control benefits of claim 23 of the ’520

patent were the features they had in mind and the value that they desired.

    IV.          DIGIFIN COMPETED WITH WESTERNGECO’S TURN TECHNOLOGY

                 a)   ION’s Customer’s Demanded a Turn Control Mode
          After WesternGeco launched Q-Marine in 2000, ION’s customers demanded a product to

compete. Andre Olivier, ION’s Director of Mechanical Engineering, testified that in 2000-01

ION was “approached from a customer [who] had a need to steer a streamer.” (Ex. B, Tr.

3215:3-14) A 2001 “Steerable Streamers Concept Systems Discussion Document” emphasized

the need for control “[b]etween lines” to minimize the “time spent between lines”; avoid “getting

the streamers tangled up” and “ensuring that the streamers have straightened out . . . at the start

of the next line,” targeting a “turn finish mode”—i.e., claim 23—for development by January 19,

2001. (Ex. R, ION130) In monitoring “Questions about Q,” ION’s very first question was “Are

the Q birds used to shorten turn radius, and if so how much reduction is afforded by Q’s lateral

steering capability? How much time is saved on a typical job by virtue of faster turning? (Two or

three papers have stated that Q allows ‘significantly faster’ turns, without providing hard

numbers).” (Ex. S, ION338) A 2001-02 collaboration between ION and its customer PGS for a

“Next Generation Streamer Positioning System” included a specific request on February 25,

2002 that “[t]he steering functionality should include . . . line change mode,” i.e., the technology

of claim 23 (Ex. T, ION248)

          This demand for lateral steering spread to the oil companies—as shown in a November

17, 2005 internal ION email:

          There is a very strong desire from many oil majors for competition to Q . . . At
          pretty much every oil company survey design or acquisition review meeting I
          have, I get asked about IO[N]’s steerable streamer strategy and schedule.

(Ex. U, ION304) And internal ION strategy documents focused on marketing lateral steering to


                                                  11
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 15 of 30



oil companies as a way to improve 4D surveys specifically:

       There are two aspects to the benefits of using steerable streamers utilising
       DigiFIN device: 1. Seismic Contractors…2. Oil companies…The latter is
       probably easier to promote, as oil companies in general appreciate that the key
       factor influencing the success of 4D studies is repeatability.

(Ex. V, PTX398) Claim 23’s faster turning and 4D drove ION’s decision to infringe.

               b)   ION Launched DigiFIN to Target WesternGeco’s Market
       In 2006, ION decided to launch its DigiFIN steering system in an effort to “break into”

the Q-market for lateral steering that WesternGeco had created:

       Currently the only competitor in the cable steerage market is Western-Geco, with
       their proprietary “Q” system. . . . Today the oil companies have no alternative to
       their “Q” vessels. The DigiFIN opens the door to all 3D vessels, 62 as of today, to
       compete in the market space that Western-Geco has created.

(Ex. W, PTX006 at ION016366) Customers were explicitly demanding this product due to the

benefits of turn control: “I could have saved 25% on my last survey if I had DigiFIN.” (Ex. U,

ION 304, 2005 email discussing customer feedback from BP (“The areas he elaborated on were

tighter line change turns . . .”)) And ION’s agreements with its customers mandated “Feather

Matching . . . for 4D survey” and “Turn Optimization . . . with the optimal run[-]in length,” i.e.,

claim 23. (Ex. X, ION126) ION touted its turn control technology, as shown in an article by Jeff

Cunkleman, ION’s Director of Marketing, titled “Streamer Steering Now Crucial As Market

Conditions Tighten”:




(Ex. Y, PTX045) Other ION articles, such as “Optimizing 4D Repeatability with Enhanced

Acquisition Technologies” tied the turn control to improved 4D surveys and faster line changes:


                                                12
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 16 of 30



       [S]treamer feathering control [and] difficulty acquiring data around obstructions .
       . . hamper the accurate 4D imaging of the subsurface . . . Lateral streamer control .
       . . allows for shorter line change time by reducing the run-in distance required for
       straightening the streamers at the start of line.

(Ex. Q, PTX044) ION’s customers echoed their appreciation for “Line change efficiency” and

that DigiFIN “Mitigates risk in obstructed areas.” (Ex. Z, PTX394, “Fugro: Meeting the

Challenges of Nature”) ION’s DigiFIN marketing materials touted “Optimised Turns”:




(Ex. AA, ION129; Ex. BB, PTX230; see also Ex. CC, PTX048 (DigiFIN website touting

“Reduced Line Change Time”); Ex. DD, PTX902 (“Improve[d] 4D repeatability” and “Better

turns”)) These presentations showed claim 23’s technology, i.e., forces throwing out the

streamers at the beginning of the turn, followed by efforts to straighten the streamers and “induce

feather” at the end of the turn. (Ex. B, Tr. 1327 (Dr. Triantafyllou testifying that DigiFIN

“increases turn efficiency by steering streamers outward and straightening them more quickly for

reduced run in time”)) In discussing “Emerging Technologies and Techniques for Optimizing 3D

and 4D Acquisitions,” ION again highlighted “Optimised Turns: Reduced Run-In; Turn Shape

Optimization; Induced Feather,” i.e., the turn control technology of claim 23. (Ex. DD, PTX902)

       ION’s technical documentation stressed these benefits as well: “The ION DigiFIN™

Lateral Control system . . . enable[s] faster spread stabilization after making a line change.” (Ex.

EE, PTX009 (System 3™ Lateral Controller User’s Manual); see also Ex. FF, ION92 (ORCA

Guide: Lateral Steering, showing how “Ghost mode on a turn” uses a “Turn Target Feather” to

“help decrease the time taken to meet the required feather angle before the start of line.”) And

even ION’s 10-K filings with the SEC made note that “[w]e believe that DigiFIN also enables


                                                13
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 17 of 30



faster line changes.” (Ex. GG, PTX071, Mar. 4, 2008 10-K) ION’s customers “line change

efficiency”—the faster turns of claim 23—mandatory, while other lateral steering remained

optional. (See, e.g., Ex. HH, PTX0360)

               c)   DigiFIN’s Faster Turns Saved Customers up to $500 Million Per Year
       ION calculated that every “10 minutes per line change” saved from “reduced line change

time through active streamer ‘straightening’” would yield “$6.4M per year in added value” per

vessel. (Ex. II, PTX214; see also Ex. B, Tr. 2215-17 (testimony of J. Cunkelman)) ION quickly

doubled its estimate to 20 minutes saved per turn, i.e., $12.8 million per year:




(Ex. V, PTX398; see also Ex. JJ, PTX386 (2008 letter from ION’s customer noting that “we

have improved [our] turn times by approximately 15-20 minutes per turn”) A later ION case

study showed 2 kilometers of run-in could be saved, i.e., closer to 40 minutes or $25 million per

vessel per year. (Ex. KK, PTX247) This was on par with the hour or more that WesternGeco was

saving. (See e.g., Ex. V, PTX398; Ex. JJ, PTX386) With 20 or more vessels equipped with

DigiFIN by 2012, this equated to over $500 million per year from the turning time savings

alone using claim 23. And this is before any other benefits of claim 23—such as 4D surveys or

obstacle avoidance—were even factored in. This was consistent with the expert testimony of Ray

Sims, who calculated that these faster line changes alone represented between 10.8% to 13.1% of

the entire survey value. (Ex. B, Tr. 2419-2422; see also Ex. B, Tr. 2494:8-13 (over $3 billion in

DigiFIN surveys by 2012)).




                                                 14
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 18 of 30



     V.          OIL COMPANIES REQUIRED TURN CONTROL TECHNOLOGY

          Oil companies demanded the turn control technology of claim 23, as evidenced in

undisputed trial testimony as well as the formal bid requirements for seismic surveys. Statoil

generally “encouraged [bidders] to offer lateral source and streamer control technology for all

seismic work” but emphasized that “for 4D work . . . Company requires steerable streamers.”

(Ex. LL, PTX473) This was true even for the initial 3D surveys, if 4D was possible in the future,

and tied to the ability to come out of a turn with straightened streamers, i.e., part of claim 23:




(Ex. MM, PTX594) The French oil company Total focused on 4D surveys around oil platforms,

emphasizing that “[s]treamer steering devices are compulsory” and noting that “This program

shall include acquisition of ‘dead head’ lines acquired toward obstructions.” (Ex. NN, PTX680;

Ex. OO, PTX655) The lost-profit Petronas 4D survey likewise involved “Dead Head” runs with

multiple oil platform obstructions. (Ex. PP, PTX650) ExxonMobil’s 4D project in Angola noted

that approximately one-quarter of the survey lines were “deadheads” toward obstructions, and

required only 1.5 streamer-lengths of run-in. ION’s customers confirmed that DigiFIN and the

turn control technology of claim 23 were necessary to perform this survey:

          Q. Sir, the pass, you’re leading up to the pass, if you will on the ramp to the next
          run.
          A. Right. Yeah, and the whole intention with the run-in that’s why the company
          specified that we use run-in to keep time to get the steering straight.
          Q. And they want as little run-in as possible and so do you?
          A. They normally specify a fu[l]l streamer length of running. That’s not normally
          something that we can get away with.
          Q. But this technology allows you to become straighter sooner in that run-in?
          A. In theory, yes.




                                                  15
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 19 of 30



(Ex. B, Tr. 1021-22, L. By Test.) ConocoPhillips also required “deadhead runs into the reef,” set

maximum times for line changes and required 1.5 streamer-lengths or less for run-in. (Ex. QQ,

PTX742) As Mr. Walker explained, this required the “handbrake turn” technology of claim 23:

                                            “So with 4D, we talked about 4D, and how there’s
                                            always—almost always a production platform. Well,
                                            this is a different sort of obstruction, [] and it’s very
                                            important to get close. And you can also see, if you
                                            look up in the top left-hand side [(highlighted in blue
                                            at left),] those lines going northwest/southeast. . . .
                                            those are what’s called the deadhead . . . And this
                                            is—in order to get in as close as possible, get as
                                            much data as possible and then to do a real hand-
               (PTX 742)                    brake turn to avoid the reef.” (Ex. B, Tr. 1682,
                                            Walker Test.)
See also Ex. B, Tr. 1683 (“Q. Did the contractor or the oil company also tell you that you needed

to use lateral steering to pull this off? A. They did.”).

        BP was skeptical about using lateral steering during data acquisition—“The noise levels

from the active streamer steering system shall be assessed at the start of each survey and fin

angle limits be established”—but still “specifie[d] steerable cables” and mandated that “Line

run-in distance shall be one streamer length.” (Ex. J, PTX485; see also Ex. QQ, PTX742

(limiting the steering allowed during a survey and noting “that all related noise specifications

must be satisfied.”)) For them as for others, the key value of lateral steering was the turn control

technology of claim 23.

                                       LEGAL STANDARD

        A new trial must be denied “unless the evidence points so strongly and overwhelmingly

in favor of the [moving] party that the Court believes that reasonable persons could not arrive at

a contrary conclusion.” Ex. RR, Better Bags, Inc. v. Redi Bag USA, LLC, No. H-09-3093, 2012

WL 13042513 at *3 (S.D. Tex. May 24, 2012) (Ellison, J.) (citing Dawson v. Wal-Mart Stores,

Inc., 978 F.2d 205, 208 (5th Cir. 1992). It is not appropriate to grant a new trial “unless it is


                                                  16
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 20 of 30



reasonably clear that prejudicial error has crept into the record or that substantial justice has not

been done, and the burden of showing harmful error rests on the party seeking the new trial.” Ex.

SS, J&J Sports Prods., Inc. v. Live Oak Cnty. Post No. 6119 Veterans of Foreign Wars, No. C-

08-270, 2009 WL 3049226, at * l (S.D. Tex. Sept. 17, 2009). As set forth in the Federal Rules:

       Unless justice requires otherwise, no error in admitting or excluding evidence—or
       any other error by the court or a party—is ground for granting a new trial, for
       setting aside a verdict, or for vacating, modifying, or otherwise disturbing a
       judgment or order. At every stage of the proceeding, the court must disregard all
       errors and defects that do not affect any party's substantial rights.

Fed. R. Civ. P. 61. Under the “harmless error” standard, a jury verdict should stand

notwithstanding any errors in the charge where a correct instruction “would not have changed the

result, given the evidence presented.” Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1328

(Fed. Cir. 2002); see also Avid Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040, 1047 (Fed. Cir.

2016) (inquiring whether “the same verdict would necessarily be reached absent the error”).

       Given the unique procedural posture of this case, the Federal Circuit remanded, leaving

ION a single, narrow basis on which to move for such a new trial: whether the turn control

technology of claim 23 was required for the ten lost profit surveys. WesternGeco L.L.C. v. ION

Geophysical Corp., 913 F.3d 1067, 1075 (Fed. Cir. 2019). To prove lost profits, “absolute

certainty is not required, for reconstruction of the ‘but for’ market is ‘by definition a hypothetical

enterprise’ based on the evidence introduced at trial.” Fiskars, Inc. v. Hunt Mfg. Co., 279 F.3d

1378, 1383 (Fed. Cir. 2002). Rather, “a patent owner need only show a reasonable probability

that it would have made additional profits ‘but for’ the infringement.” Id. The trial record

includes both testimony and exhibits. See Exhibit A. “Jurors are supposed to reach their

conclusions on the basis of common sense, common understanding and fair beliefs, grounded on

evidence consisting of direct statements by witnesses or proof of circumstances from which

inferences can fairly be drawn.” Huffman v. Union Pac. R.R., 675 F.3d 412, 419 (5th Cir. 2012).


                                                 17
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 21 of 30



                                             ARGUMENT

      I.          UNDISPUTED EVIDENCE ESTABLISHES THAT CLAIM 23 WAS
                  NECESSARY TO PERFORM THE TEN LOST PROFIT SURVEYS

                  a)   Customers Demanded WesternGeco’s Patent
           As the Court found, “ION conceded at trial that there was demand for the patented

product.” (D.I. 634 at 34) Demand also was evidenced throughout the record, as shown above.

                  b)   Customers Benefited from WesternGeco’s Turn Control Technology
           Claim 23 of the ’520 patent provides a suite of advantages for oil companies and

contractors, as the undisputed trial evidence discussed shows. See Sections II-V, supra.

           Faster turns. Claim 23 reduced both the time it took to turn as the run-in time required to

straighten the streamers before data could be collected. This was the largest quantifiable benefit

of lateral steering, saving ION’s customers an estimated $500 million per year.

           Shorter run-in. Claim 23 enabled shorter “run-in” distance to straighten out cables and get

streamers into the desired feather angle positions. In addition to contributing to the “faster

turning” addressed above, this also allowed for tighter maneuvering around obstructions and in

crowded fields, which was crucial for 4D surveys around platforms and production equipment.

           Obstacle avoidance. Claim 23 also enabled closer passes to in-sea obstructions, such as

dead-head runs toward oil platforms followed by sharp turns around those obstructions, allowing

more data to be collected. This was also crucial for 4D surveys, as oil platforms were usually

located in the precise area of most interest to the customer.

           Feather angle. Claim 23 included setting a feather angle coming out of a turn. This again

was necessary for 4D surveys, where every shot tried to repeat the feather of a prior survey, and

it helped reduce noise by performing the lateral steering before the survey recording began.

           4D: Claim 23’s package of benefits—faster turns, shorter run-in, obstacle avoidance and




                                                   18
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 22 of 30



feather matching—were necessary for most 4D surveys, which by definition occurred in

obstructed fields that required close passes and repeating positions form prior surveys to get

good data. No evidence from trial shows any alternative to claim 23 for achieving these benefits

or performing the requirements of the lost profit surveys discussed below.

               c)   Claim 23 Was Necessary for at Least the Ten Lost Profit Surveys
       Although over one hundred infringing DigiFIN surveys were presented at trial,

WesternGeco sought lost profits for only ten.2 Eight were 4D surveys, reliant on the sharp turns,

obstacle avoidance, feather matching and shorter run-ins described above. The ninth “fully

encompassed” a massive reef, and required “close-pass,” “dead-head” runs with tight turns and

short run-in to collect the necessary data. And the tenth required fast turns with short run-in that

could only be performed with WesternGeco’s turn control technology. ION did not object to the

exhibits cited below, nor dispute the testimony and evidence discussed herein.

                        (i)   Claim 23 Was Necessary for the Three Statoil Surveys

       Three of the lost profit surveys embodied in the jury’s award were 4D surveys for Statoil,

whose bid documents stated that “for 4D work . . . require[d] steerable streamers.” (Ex. LL,

PTX473) Multiple witnesses confirmed this fact. (Ex. B, Tr. 2381-83 (Sims Test.)) As discussed

above, the undisputed evidence at trial showed that WesternGeco’s turn control technology—

sharper turns around obstructions, shorter run-ins, and setting feather coming out of a turn—

provided essential value for these 4D surveys. The tight acquisition window requested in these

bid documents similarly tied the “steerable streamer” requirement to the specific benefits of turn

control mode. (Ex. LL, PTX473 at FGRPROD000599959 (requesting a three-month window to

complete the survey))

2 WesternGeco originally claimed lost profits for 25 surveys out of 207 total that used DigiFIN.
When ION’s co-defendant Fugro settled mid-trial, WesternGeco removed Fugro’s surveys from
its damages, leaving 10 surveys out of 101 total that were submitted to the jury.


                                                19
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 23 of 30



                      (ii)    Claim 23 Was Necessary for the Two Total Surveys

       Two lost-profit surveys were 4D surveys for Total. The undisputed evidence at trial

showed that Total required streamer steering for all 4D surveys. This was shown in the bid

documents themselves—“[s]treamer steering devices are compulsory” (Ex. NN, PTX 680)—as

well as the testimony of multiple witnesses. (E.g., Ex. B, Tr. 2384-86) As with Statoil, the need

for streamer steering was driven by the benefits of claim 23’s turn control technology. Total’s

bid documents show drilling vessels, oil production platforms and a half-dozen “permanent

installations” that required “‘deadhead’ lines ‘acquired toward obstructions” and “close passes”

in order to generate useful data. (Ex. NN, PTX680; Ex. PP, PTX650) The undisputed evidence

confirms that turn control mode was the key to meeting these customer needs.

                      (iii)   Claim 23 Was Necessary for the Two BP Surveys

       Two lost profits surveys were for BP—one 4D and one 3D. (Ex. C, PTX725; Ex. J, PTX

485) The 4D survey involved obstructions such as “FPSOs” (floating production storage and

offloading) platforms and drilling rigs. (Ex. C, PTX725) Similar evidence showed BP required

streamer steering to address these 4D challenges. And the bid documents for the 3D survey

required “Active Streamer Steering” and set run-in requirements (one streamer-length) that could

only be met with WesternGeco’s turn control technology. (Ex. B, Tr. 2386-87; Ex. J, PTX485)

                      (iv)    Claim 23 Was Necessary for the Petronas Survey

       The Petronas lost profits survey was “time lapse”, i.e., 4D. (Ex. PP, PTX650) It explicitly

required “steerable” streamers. (Id.) And similar to the 4D surveys above, it involved acquiring

data around five platform obstructions requiring deadhead lines to complete. (Id.) It was

therefore also dependent on the tighter turns, obstacle avoidance, shorter run-in and ability to

match feather coming out of a turn that WesternGeco’s patented turn control technology enabled.




                                               20
    Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 24 of 30



                       (v)     Claim 23 Was Necessary for the ExxonMobil Survey

       The ExxonMobil lost profit survey was also 4D. (Ex. D, PTX834) It comprised a

“congested field” of platforms and other obstructions, requiring dozens of deadhead runs to

acquire the necessary data. Similar to other 4D surveys, it limited run-in to 1.5 streamer-lengths,

which the undisputed record showed were only achievable with claim 23. (Id.)

                       (vi)    Claim 23 Was Necessary for the ConocoPhillips Survey

       The ConocoPhillips lost profit survey “fully encompass[ed] [the] Seringapatam Reef.”

(Ex. QQ, PTX742). It explicitly required streamer steering and deadhead runs. (Id.) The bid

documents require that “[f]or deadhead runs Contractor should account for the shape of the reef

and the line turns necessary to operationally efficiently populate the coverage as completely as

possible.” (Ex. QQ, PTX742) As multiple witnesses testified, this type of deadhead survey

toward obstructions required claim 23’s turn control technology (Ex. B, Tr. 1682:18-1683:4,

Walker test.; Ex. B, Tr. 2068:20-2069:7, Morton test.) It required passes and turns within a

quarter streamer-length of the reef—something impossible without claim 23. (Ex. QQ, PTX 742

at WG00694417 (“approach distance to the reef . . . is desired to be 1.5 kilometers, if possible

this should be reduced”)) And the bid documents required turning times that were possible only

using claim 23. Compare Ex. QQ, PTX742 at WG00694480-81 (requiring 3-4.25 hour turns for

10km streamers) with Ex. B, Tr. 531:6-532:9 (testifying that 6 mile, i.e., 10km, streamers took 6

hours to turn without lateral steering))

               d)    No Acceptable Non-Infringing Alternatives Existed
       No acceptable non-infringing alternatives existed for claim 23. Although ION raised two

purported steering devices at trial—Nautilus and eBird—they were not available during the

damages window and, in any event, not acceptable technology. As ION’s witnesses testified:

       Q. For a couple of years, if one of ION’s customers wanted lateral steering, they


                                                21
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 25 of 30



           had to buy DigiFIN?
           A. They could buy DigiFIN.
           Q. There were no other lateral steering products available?
           A. That is correct.

(Ex. B, Tr. 2209-10, Cunkelman Test.) No record evidence exists that the benefits of claim 23—

e.g., faster turns, short run-in, obstacle avoidance, close-pass deadhead runs, setting feather angle

coming out of a turn—were achievable without infringing the ’520 patent. The Court concluded

that “WesternGeco presented evidence regarding the Nautilus and eBird, which the jury could

reasonably conclude were not acceptable, non-infringing alternatives available during the

relevant time period.” (D.I. 634 at 34) ION tellingly failed to raise any prior art against claim 23

at trial—no turn control technology was known before WesternGeco. (Ex. B, Tr. 5295:13-20) As

reflected in ION’s Business Plan for DigiFIN, ION’s motivation in launching DigiFIN was to be

the first and only competitor of WesternGeco for this technology.

     II.          ION’S MOTION DOES NOT ADDRESS THE RECORD EVIDENCE

                  a)   ION Mischaracterizes the Technology of Claim 23
           ION repeatedly attempts to recast claim 23 as a mere time-saver unrelated to “the quality

of the data gathered.” Putting aside that this “time-savings” was estimated at $500 million per

year, ION’s premise is simply wrong. The undisputed record demonstrates many other benefits

of claim 23—e.g., sharper turns, obstacle avoidance, deadhead runs and feather matching—that

were necessary to generate good 4D data. The ten lost profit surveys required claim 23.

                  b)   ION Fails to Address the Record Evidence
           ION repeatedly argues that “WesternGeco presented no testimony that the claim 23

technology was required.” (E.g., D.I. 785 at 17) That is simply wrong. Multiple WesternGeco

witnesses testified about the need for claim 23’s turn control technology. Not only did claim 23

provide a cost and time savings, it was necessary to achieve the desired data for 4D surveys and




                                                   22
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 26 of 30



others involving significant obstructions. Similar testimony was adduced during cross-

examinations of ION and its customers, and through the documentary evidence discussed above.

       ION faults WesternGeco for using the term “lateral steering” in opening statements and

closing arguments. (D.I. 785 at 17-18) But there is nothing improper in using a short-hand

phrase. The term “lateral steering” did not somehow exclude the turn control technology of claim

23. Rather the undisputed record evidence shows that this turn control was the impetus behind

WesternGeco’s “lateral steering” since 1992, delivered the largest quantifiable benefits of

“lateral steering” and was necessary for the 4D and other surveys specified in the lost profit

tenders. Similar short-hand used at trial and herein—such as faster turns, shorter run-in, obstacle

avoidance, deadhead runs, and 4D—were all explicitly tied to claim 23 in the undisputed trial

record. See Sections II-V, supra. WesternGeco’s patented technology was required to achieve

these benefits, and these benefits were necessary to perform the lost profit surveys.

               c)   No ION “Alternative” to Turn Control Existed
       ION repeatedly asserts that some alleged alternative to WesternGeco’s turn control

technology exists, including repeated string cites to record pages with no parentheticals or

explanation. (E.g., D.I. 785 at 5, 16 (citing Ex. B, Tr. 295, 396-97, 561-62, 2113, 3917-19) A

review of the pages ION cites belies ION’s assertion.

       While the cited pages acknowledge that seismic survey vessels turned before

WesternGeco’s invention, they show that the turning was slow, bulky, and ill-suited for use

around obstructions. (See, e.g., Ex. B, Tr. 295 (“And then you have added three to six hours for

each of these line changes, so it might be a day or two later when you are coming back on the

second line”); Ex. B, Tr. at 396-97 (the difference with the patented turning “could be quite

dramatic, especially if you are going to a survey that’s got obstacles”); Ex. B, Tr. 561-62 (“you

can knock off a couple of hours on each turn”); Ex. B, Tr. 2113 (“The quicker line changes, that


                                                23
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 27 of 30



was one of the more astounding things when I first used steerability. We had always taken an

hour and a half to turn the boat, maybe two hours, and some of the [time] we going in 20

minutes. . . . I was just absolutely astounded.”)) Transcript pages 3917-19 merely comprise

ION’s expert’s opinion that DigiFIN did not infringe claim 23—an opinion now proven false.

And transcript pages 2092-94—cited in ION’s footnote 5—confirm that undershooting was not

an acceptable alternative to close passes to obstructions because such undershooting was twice as

expensive and even then still left holes in the data. Far from proving a non-infringing alternative,

the pages that ION cites show that WesternGeco’s turn control technology was a dramatic

improvement over the prior art.

       ION also includes a lengthy footnote implying that some “noninfringing alternative” was

conceded in collateral proceedings at the Patent Office. (D.I. 785 at 16 n.4) Not so. The IPR

proceedings again concerned whether the prior art’s steering of the towing vessel—not the

streamers—somehow rendered WesternGeco’s turn control technology obvious. (Ex. TT, POPR

at 47-50) (“And nowhere does the ’153 PCT disclose the second phase of the ‘turn control

mode,’ which directs the streamers ‘to go to the position defined by the feather angle control

mode.’”) This is a far cry from any alleged admission that a commercially acceptable non-

infringing alternative existed for claim 23, and in any event not part of the trial record in this

case. The undisputed evidence from that record shows that no acceptable non-infringing

alternatives existed, as the Court previously held and as ION never appealed. (D.I. 572 at 17-19)

    III.       JUDGMENT SHOULD BE ENTERED

       For all of the reasons sets forth above, the undisputed evidence at trial demonstrates that

WesternGeco’s turn control technology—embodied in claim 23 of the ’520 patent—was

necessary to perform the ten lost profit surveys. When ION’s final motion for a new trial is

consequently denied, no issues will remain.


                                                24
      Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 28 of 30



         Under Rule 58(b)(2), “the court must promptly approve the form of the judgment, which

the clerk must promptly enter, when: (A) the jury returns a special verdict or a general verdict

with answers to written questions; or (B) the court grants other relief not described in this

subdivision (b).” Because ION’s motion for a new trial fails, no issues remain and the Court

should re-enter judgment based on the jury’s verdict. That verdict established $93,400,000 in lost

profit damages. The prior judgments and agreements between the parties establish that

$9,783,041 is due in pretrial interest on those lost profit damages. And applying the same post-

trial interest calculation that the parties previously agree on for the royalty damages—compare

Ex. UU (calculating post-judgment interest) with D.I. 769-2 (showing payment of same)—yields

an additional $2,194,787 in post-judgment interest. (Ex. VV3) No issues remain, and total lost

profit damages (and interest thereon) comprise $105,377,828. WesternGeco respectfully moves

for entry of that judgment

                                         CONCLUSION

         Twenty-five years ago, WesternGeco inventor Simon Bittleston began working on turn

control technology. Twenty years ago, his patents were filed. Fifteen years ago, ION coveted that

“proprietary” technology and saw that “oil companies have no alternative,” and decided to

launch the infringing DigiFIN system “to compete in the market space that Western-Geco has

created.” Ten years ago, WesternGeco filed this lawsuit to halt ION’s willful infringement. The

Court entered judgment five years ago. The undisputed trial record amply supports the jury’s

verdict. It is time to re-enter that final judgment, and at long last bring these proceedings to a

close.




3As   of May 1—an additional $1,450 is due each day thereafter until ION satisfies the judgement.


                                                25
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 29 of 30



Dated: March 20, 2019                  Respectfully submitted,

                                       /s/ Timothy K. Gilman
Of Counsel:                            Lee L. Kaplan
                                       lkaplan@skv.com
Gregg F. LoCascio, P.C.                SMYSER KAPLAN
gregg.locascio@kirkland.com             & VESELKA, L.L.P.
KIRKLAND & ELLIS LLP                   Bank of America Center
655 Fifteenth Street, N.W.             700 Louisiana, Suite 2300
Washington, D.C. 20005-5793            Houston, TX 77002
Tel.: (202) 879-5000                   Tel: (713) 221-2323
Fax: (202) 879-5200                    Fax: (713) 221-2320

Timothy K. Gilman                      Attorneys for Plaintiff/Counterclaim Defendant
timothy.gilman@kirkland.com            WesternGeco L.L.C.
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Tel.: (212) 446-4800
Fax: (212) 446-4900




                                     26
   Case 4:09-cv-01827 Document 794 Filed on 03/20/19 in TXSD Page 30 of 30



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument has
been forwarded to all counsel of record pursuant to Federal Rules of Civil Procedure on this the
20th day of March, 2019.



                                                 /s/ Timothy K. Gilman
                                                Timothy K. Gilman




                                               1
